Title: [April 1770]
From: Washington, George
To: 




Apl. 1. Went to Pohick Church and returnd home to Dinner.
 


2. Rid to see Mr. Humphrey Peake who lay ill. Returnd to Dinner.
 


3. Rid to see Mr. Peake again with Mrs. Washington. Returnd to Dinner.
 


4. Rid to the Mill—Doeg Run and Muddy hole.
 


5. Rid into the Neck and called to see Mr. Peake in my way.
 


6. Went a hunting but found nothing. Returnd to Dinner.
 


7. Run round the Lines of the Land I bought of the Ashfords. In the Evening Doctr. Craik his Wife and daughter & Mr. Phil Fendall came here.


   
   Dr. James Craik had married Mariamne Ewell (1740–1814), daughter of Charles Ewell of Prince William County, in Nov. 1760. Her mother, Sarah Ball Ewell, was a granddaughter of GW’s maternal grandfather, Joseph Ball. The Craiks eventually had nine children, of whom three were daughters: Nancy, Sarah, and Mariamne (haydenHorace Edwin Hayden.  Virginia Genealogies. A Genealogy of the Glassell Family of Scotland and Virginia, also of the Families of Ball, Brown, Bryan, Conway, Daniel, Ewell, Holladay, Lewis, Littlepage, Moncure, Peyton, Robinson, Scott, Taylor, Wallace, and others, of Virginia and Maryland. 1891. Reprint. Baltimore, 1973., 341–43).


   
   
   Philip Richard Fendall (1734-1805) was at this time a merchant and clerk of court in Charles County, Md. (md. archivesArchives of Maryland. 72 vols. Baltimore, 1883–1972., 62:280, 462). Son of Benjamin and Elinor Lee Fendall, he had married his cousin Sarah Lettice Lee, daughter of Squire Richard Lee of Blenheim, Charles County, Md. (lee [1]Cazenove Gardner Lee, Jr. Lee Chronicle: Studies of the Early Generations of the Lees of Virginia. Edited by Dorothy Mills Parker. New York, 1957., 108 n.20).



 



8. Major Wagener came here to Dinner, & the others went away after.
 


9. Major Wagener went away after breakfast. I rid to Muddy hole & from thence to the Mill.
 


10. Miss Polly Washington set of home. I rid to the Genl. Muster at Cameron.


   
   Polly Washington must be Mary Townshend Washington, who apparently continued at Mount Vernon after her father and the rest of her party left on 1 Mar. General musters of county militias during this period were held once a year in March or April. Because GW was a county magistrate and held no rank in the Fairfax militia, he was exempt by law from attending its musters (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 7:534, 8:242–45). He probably went to Cameron today to see friends or to conduct some business (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 314).



 


11. Rid to Doeg Run Qrs. & returnd to Dinner. Mr. John West came in the Afternoon.
 


12. Mr. West & I run and markd the Dividing Line between my Part & that of Spencer’s Tract at least began to do it but cd. not finish it.

	
   
   GW had long been frustrated in attempts to plot accurately the dividing line between the two halves of the Spencer-Washington grant, because about 1741 the northern boundary of the grant had been moved south nearly 200 rods to accommodate other grants (R. O. Brooke’s survey, c.1741, callahanCharles H. Callahan. Washington: The Man and the Mason. Washington, D.C., 1913., facing p. 3). Thus, GW did not know whether to run the line as if it were coming from the center of the original northern boundary as stipulated in the 1690 division or from the center of the revised boundary (survey and division by George Brent, 18 Sept. and 23 Dec. 1690, ViMtvL). In addition, many of the marking trees mentioned in the old surveys had disappeared or could not be found (survey by GW, 1–2 Oct. 1759, ViMtvL). Determined to establish at last the exact western boundary of the Mount Vernon tract, GW had invited John West, Jr., and Thomas Hanson Marshall, the two gentlemen who now owned the portions of the old Spencer tract lying on the line, to join him in making the survey begun today. Marshall declined to come, giving first his own illness and then his wife’s as his excuse, probably a legitimate one in the latter case, at least, because Mrs. Marshall died 5 Dec. 1770 (Marshall to GW, 8 and 11 April 1770, DLC:GW; geraldHerbert P. Gerald [annotator]. “Marshall Hall Burying Ground at Marshall Hall, Md.” Maryland Historical Magazine 24 (1929): 172–76., 173). None of the Spencer tract now remained in that family’s possession, Col. Nicholas Spencer’s grandson William having sold it in various parcels 1738–39. Those besides West and Marshall who now owned parts of the tract were Daniel French, Harrison Manley, the Wade sisters, and GW.



 


13. We finished to day what we began yesterday & he and Mr. Robt. Adam dined and lodged here.



   
   GW and West probably decided to use Brent’s original dividing line, running it as accurately as possible, because West’s and Marshall’s tracts had been bought from William Spencer before the northern boundary had been changed (deed of Spencer to George Harrison, 25–26 May 1739, Prince William County Deeds, Book D, 94–100, Vi Microfilm; deed of Spencer to Thomas Marshall, 20–21 Nov. 1739, Prince William County Deeds, Book D, 289–94, Vi Microfilm).



 


14. Rid to the Mill & fishing Landg. at Poseys. Mr. Stedlar came in the afternoon and Mr. West & Mr. Adam went away in the Morng. before breakfast.
Rid to the Mill & came home by the Fishery at Poseys, found Mr. Stedlar here; & in the Afternoon the Stone Masons came to go about my Mill.

	
   
   stone masons: See “Remarks” entry for 14 April 1770.



 


15. At home all day. Mr. Grayson came here in the Afternoon.


   
   William Grayson had brought suit in Fairfax County court against John Ballendine for recovery of a debt, and the case was to be heard on the following day along with several similar cases involving creditors of Ballendine (Fairfax County Order Book for 1770–72, 4, Vi Microfilm).



 


16. Went up to Alexandria to Court & stayed all Night.


   
   The court met 16–17 April. On this day John Ballendine, having been convicted in several cases of debt and being insolvent, was committed to the county jail. After staying there for 20 days, he could, according to law, be released by a warrant from two or more justices, and his creditors could then sue to have his property seized and sold for their benefit (Fairfax County Order Book for 1770–72, 1–15, Vi Microfilm; heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:329).



 


17. Returnd home in the Afternoon with Mr. Josh. Gallaway, & Colo. R. Lee.

	
   
   In court today Thomas Montgomerie of Dumfries had recorded a letter from Margaret Savage which granted him power of attorney in her affairs (Fairfax County Order Book for 1770–72, 15, Vi Microfilm). Mrs. Savage’s husband had apparently coerced or coaxed her into taking this step, which put her trustees, GW and Bryan Fairfax, in the awkward position of having to demand payment of her annuity from Montgomerie as Dr. Savage’s agent and then giving the money to him as Mrs. Savage’s legal representative. Knowing that Montgomerie had no obligation to send Mrs. Savage her money, GW and Fairfax tried to postpone dealing with him until they could get some clarification of the matter from Mrs. Savage (GW to Bryan Fairfax, 12 Dec. 1770; GW to Margaret Savage, 5 Sept. 1771; and Margaret Savage to GW, 19 Aug. 1772, DLC:GW).



   
   Joseph Galloway (c.1731–1803) of Philadelphia was a rich and powerful lawyer with scholarly tastes. At this time he was Speaker of the Pennsylvania

Assembly and vice-president of the American Philosophical Society. He also had a great interest in western lands and was a member of the Grand Ohio Company, commonly known as the Walpole Company.



 


18. The above Gentlemen went away after breakfast. Patsy Custis, & Milly Posey went to Colo. Mason’s to the Dancing School. Mr. Magowan who I found here yesterday stayed. Mr. Ball & one of his People set in to Work today—as did the Mason’s to raising stone yesterday.


   
   GW today paid Francis Christian £2 to admit Patsy and Milly to his school (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 314). Christian’s dancing classes often lasted several days in each home, and the days were usually long. In a class which he held in Westmoreland County in 1773, “the Scholars” began soon after breakfast by having “their Lesson singly round.” Then, “there were several Minuets danced with great ease and propriety; after which the whole company Joined in country-dances.” The class continued until 7:30 P.M. with breaks for dinner and candle lighting. Christian was observed to be “punctual, and rigid in his discipline, so strict indeed that he struck two of the young Misses for a fault in the course of their performance” (fithianHunter Dickinson Farish, ed. Journal & Letters of Philip Vickers Fithian, 1773–1774: A Plantation Tutor of the Old Dominion. Williamsburg, Va., 1943., 44–45).



   
   mr. ball: see “Remarks” for 16 and 18 April 1770.



 


19. Mr. Magowan & Mr. Adam dind here. The Mason’s began to Dig the foundation of my Mill at 2/6 pr. day. I rid to the Mill & doeg Run.
 


20. Rid to see Mr. Peake who was Sick from thence to the Mill & home by Posey’s. Mr. Adams dind here.
 


21. Rid to where they were digging the foundation of my Mill and home again by the Millwright and the fishery at Poseys.
 


22. At home all day. Mr. Adam & Doctr. Rumney dined here and the latter lodged here also & Captn. Posey.
 


23. Rid to see Mr. Peake, from thence to Muddy hole & Doeg Run to the Mill & then home by the fishg. Landing. Mr. Adam dined and lodgd here. Captn. Posey also lodgd here.

	
   
   Although the strip of land on which Posey’s house and ferry were located was still involved in the court suit of John West, Jr., GW today agreed to rent it from Posey for £10 a year (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 256). Posey apparently moved to Queenstown on the Eastern Shore of Maryland some time during the next year (John Posey to GW, 25 May 1771, DLC:GW).



 


24. Went the same Round as yesterday. Captn. McCarty & Captn. Posey dined here & the Doctr. lodgd here.
 



25. The Doctr. went away after breakfast and I rid the same round. Colo. Robt. Fairfax calld here in the forenoon but did not stay dinner.
 


26. Rid my usual rounds before Dinner and the same after dinnr.
 


27. Went to Belvoir—dined and returnd afterwards.
 


28. Rid to the Millwrights Mill, & to Mr. Peakes before dinner and to the fishery at Posey, & to the Mill again in the afternoon.
 


29. At home all day. Doctr. Rumney dined and lodged here & Mr. Matthw. Campbell lodged here.
 


30. The Doctr. stayed till after dinner and then returnd to Alexandria. I rid to the Mill & my usual rounds before dinner and to the Mill after Dinner.
